      Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

EDMINSTER, HINSHAW, RUSS, &
ASSOCIATES, INC. D/B/A EHRA
ENGINEERING,
    Plaintiff,                           Civil Action No. 4:17-cv-2838

vs.
                                                Jury Trial Demanded
TOWNSHIP OF DOWNE,
    Defendant.


TRIAL BRIEF ON THE NEED TO RESOLVE DOWNE’S BREACH
OF CONTRACT COUNTERCLAIM BASED ON EHRA’S DAY-TO-
    DAY CONDUCT AT THE UPCOMING BENCH TRIAL
       Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 2 of 13




                           TABLE OF CONTENTS

I.      INTRODUCTION………………………………………………………1

II.     BACKGROUND FACTS……………………………………………….2

III.    DOWNE’S COUNTERCLAIM MUST BE DECIDED AS PART OF
        THE UPCOMING BENCH TRIAL…………………………………..5

        A.    No one has ever moved to dismiss or otherwise dispose of
              Downe’s Breach of Contract Counterclaim …………………..5

        B.    This Court’s January 3, 2019 Order Could Not Dispose of
              Downe’s Counterclaim as a Concrete Matter of Fifth Circuit
              Law…………………………………………………………………..6

        C.    This Court’s January 3, 2019 Order Did Not Dispose of
              Downe’s Counterclaim…………………………………………….8

        D.    Downe’s Counterclaim Relates Directly to the Reasonableness
              of EHRA’s Invoices…………………………………………………9

        E.    At a Minimum, this Court Should Carry any Ruling Relating
              to Downe’s Counterclaim Until After the Bench Trial……….9




                                        ii
    Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 3 of 13




     Defendant Township of Downe (“Downe”) respectfully files this

Trial Brief on the need to resolve its Breach of Contract Counterclaim

based on Plaintiff EHRA’s day-to-day conduct. In support, Downe

respectfully shows as follows:

                         I.    INTRODUCTION

     Downe was grossly taken advantage of by EHRA’s inability to

complete its work as promised.        Downe filed a breach of contract

counterclaim based on EHRA’s day-to-day failures, including its failure

to often show up for work, failure to follow FEMA/NJOEM guidelines,

failure to satisfy FEMA/NJOEM, and failure to meet important

deadlines.   Downe’s counterclaim was not the subject of any summary

judgment Motion filed in this case, was not (and could not have been)

resolved in this Court’s January 6, 2019 Memorandum and Order, and

must be resolved at the upcoming bench trial.

     EHRA hopes to shut the doors on Downe’s counter-claim, even

though this claim has never been before the Court.1          EHRA invites

appellate error, because the Fifth Circuit does not allow the disposal of a




1See Doc. 76 (Pre-Trial Order) at 3 and 4, where EHRA objects to the
presentation of Downe’s counterclaim at the upcoming bench trial.
                                    -1-
    Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 4 of 13




claim without notice to a party and a chance for that party to present all

of its evidence. Downe has received neither notice of a potential dismissal

of its counterclaim based on EHRA’s day-to-day conduct, nor a chance to

present its witnesses on this counterclaim. Downe should be allowed to

receive its day in Court on this issue at the upcoming bench trial.

                     II.   BACKGROUND FACTS

     On May 21, 2018, Downe moved for leave to add its breach of

contract counterclaim and attached a copy of the proposed amended

complaint to its Motion.2 Downe’s breach of contract is based on two

separate grounds:

     Ground 1: “EHRA failed to perform its duties under the PSA,
     because it failed to adequately follow FEMA policies,
     procedures, and regulations and failed to do its job. Some
     examples of EHRA’s failures include: (1) its failure to show up
     for work, (2) its failure to fill out (or properly fill out) the
     necessary paperwork in a timely manner, and (3) its failure to
     make sure FEMA and/or the NJOEM (which worked together)
     were satisfied.3

     Ground 2: “[O]n September 21, 2017, EHRA filed this lawsuit
     against Downe in express violation of § 5.5 of the PSA.”




2 Doc. 23 (Motion for Leave) and Doc. 23-1 (Exhibit A- Draft Complaint
with Counterclaim).
3 Doc. 23-1 at ¶ 2 on page 7.

                                    -2-
    Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 5 of 13




     On October 25, 2018, Honorable Judge David Hittner (previously

presiding over this case) granted Downe’s Motion for Leave and Ordered

Downe’s counterclaim was now part of the case.4

     On November 11, 2018, EHRA moved for summary judgment on

EHRA’s claim of breach of contract by Downe.5         EHRA’s Motion does

not move for summary judgment on Downe’s counterclaim of breach of

contract by EHRA’s day-to-day conduct.6 The only reference to Downe’s

counterclaim in the entire Motion is in one sentence of the “Statement of

Facts,” which only references the fact the counterclaim exists.7            No

arguments were made about the merits of Downe’s counterclaim, such as

arguments about EHRA following FEMA/NJOEM guidelines or meeting

required deadlines.

     On November 12, 2018, Downe filed its counterclaim into the record

as its own document so it would not just be in the record as an attachment

to Downe’s prior to Motion for Leave.8 That same day, Downe also moved




4 Doc. 44 at 5 – 9.
5 Doc. 43.
6 Id.
7 Doc. 43 at ¶ 32 on pages 11 – 12.
8 Id.

                                      -3-
     Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 6 of 13




for summary judgment.9         Downe’s Motion only asked for summary

judgment on the portion of its counterclaim relating to Section 5.5(a).10

Downe’s summary judgment never raised the issue of EHRA breaching

the PSA through its day-to-day conduct.11

      On January 3, 2019, this Court entered a Memorandum and Order

granting part of EHRA’s Summary Judgment Motion and denying

Downe’s Summary Judgment Motion.12 Because Downe’s counterclaim

based on EHRA’s day-to-day failures was never before the Court, this

Order does not address this claim.




9 Doc. 44.
10 Doc. 44 at 17.
11 Id.
12 Doc. 65.

                                     -4-
      Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 7 of 13




III. DOWNE’S COUNTERCLAIM MUST BE DECIDED AS PART
           OF THE UPCOMING BENCH TRIAL

A.      No one has ever moved to dismiss or otherwise dispose of
        Downe’s Breach of Contract Counterclaim

        EHRA’s Motion for Summary Judgment utterly failed to move to

dismiss or otherwise dispose of Downe’s breach of contract counterclaim

based on EHRA’s day-to-day conduct.13 The only mention of Downe’s

counterclaim in the entire motion was in one sentence in the

“Background Facts” section of the Motion, where EHRA simply

acknowledged the existence of Downe’s counterclaim. The merits of

Downe’s counterclaim were never discussed.            For example, EHRA’s

Motion never mentions EHRA following mandated FEMA/NJOEM

guidelines, never mentions completing the specific projects it was

contracted to complete, and never mentions any of the many deadlines

missed by EHRA – all of which are the heart of Downe’s breach of

contract counterclaim.14

        Moreover, Downe’s summary judgment only addressed the portion

of its counterclaim relating to the meaning of Section 5.5(a) of the Parties’




13   See Doc. 42 at passim.
14   Id.
                                      -5-
      Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 8 of 13




PSA. Downe’s summary judgment never went through the many

breaches of contract by EHRA, such as its failure to follow

FEMA/NJOEM guidelines, failure to complete its projects, and its many

missed deadlines – again, all of which are the heart of Downe’s

counterclaim.15

        Since Downe’s counterclaim for breach of contract based on EHRA’s

day-to-day conduct has never been before the Court, it was impossible for

the Court to make any sort of ruling on this claim. The dispositive motion

deadline has long passed so this claim must be resolved at the upcoming

bench trial. Downe is entitled to its day in Court on this issue.

B.      This Court’s January 3, 2019 Order Could Not Dispose of
        Downe’s Counterclaim as a Concrete Matter of Fifth Circuit
        Law

        As explained in Section A above, EHRA’s Motion for Summary

Judgment did not move for any sort of relief on Downe’s breach of

contract counterclaim. This destroys EHRA’s argument that this Court’s

January 3, 2019 Order could have somehow resolved this un-briefed

claim. If EHRA’s argument were true, this Court would have improperly

granted summary judgment sua sponte on Downe’s claim without any


15   See Doc. 44 at passim.
                                      -6-
   Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 9 of 13




notice whatsoever to Downe. The Fifth Circuit does not allow such an

outcome:

     Of course, the power to enter summary judgment sua sponte is
     tempered by the requirement to provide prior
     notice. See Celotex, 477 U.S. at 326, 106 S.Ct. at 2554 (noting
     power            of         district          court           to
     enter summary judgment sua sponte, “so long as the losing
     party was on notice that she had to come forward with all of
     her evidence”); Judwin Properties, Inc. v. United States Fire
     Ins. Co., 973 F.2d 432, 436–37 (5th Cir.1992) (“A district court
     may                 grant               a                motion
     for summary judgment sua sponte, provided that it gives
     proper notice to the adverse party. Judwin was entitled to
     receive 10 days notice before the district court granted
     summary judgment.”) (citations omitted); NL Indus., 940 F.2d
     at 965 (“the district court in this case could not grant
     summary judgment against NL without notifying NL at least
     ten days in advance that it intended to do so”); see
     also Fed.R.Civ.P. 56(c) (requiring that summary judgment
     motion be served “at least 10 days before the time fixed for the
     hearing”) … “This court has strictly enforced the ten day
     notice requirement of Rule 56(c).” Powell v. United States, 849
     F.2d 1576, 1579 (5th Cir.1988) (footnote omitted).

Leatherman v. Tarrant County Narcotics Intelligence & Coordination

Unit, 28 F.3d 1388, 1397 (5th Cir. 1994). Downe was given no notice that

its counter-claim was on the chopping block, much less ten days of notice

so it could get all of its overwhelming evidence on this issue before the

Court.




                                   -7-
     Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 10 of 13




C.     This Court’s January 3, 2019 Order Did Not Dispose of
       Downe’s Counterclaim

       This Court’s January 3, 2019 Memorandum and Order makes no

mention whatsoever of the facts pled as part of Downe’s counterclaim,

including: (1) the fact ERHA failed to follow FEMA policies, procedures,

and regulations when it showed up for work, (2) the fact EHRA often

failed to show up for work, (3) the fact EHRA failed to fill out the required

paperwork in a timely manner, and (4) the fact that EHRA failed to

satisfy FEMA/NJOEM’s requirements for reimbursable work.16                The

reason for this is simple: these facts supporting Downe’s counterclaim

have never been before the Court or briefed to the Court in any fashion.17

This Court’s Order cannot be said to have resolved facts or claims, which

were never part of the motions it was considering.




16 Doc. 43 at pages 6 – 8.
17 The Court’s Order incorrectly noted that Downe’s summary judgment
motion was based on EHRA failing to perform under the PSA. Doc. 65
at 4. Downe’s summary judgment was based on Downe’s Purchasing
Ordinance, Section 5.5(a) of the PSA, and various laws relating to
unjust enrichment (e.g. statute of limitations). Downe did not address
its counterclaim based on EHRA’s day-to-day conduct in its Motion.
                                      -8-
     Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 11 of 13




D.     Downe’s   Counterclaim     Relates             Directly      to    the
       Reasonableness of EHRA’s Invoices

       EHRA incorrectly asserts the only issue remaining is the

reasonableness of its invoices. For the reasons briefed above, EHRA’s

argument on this point is incorrect.        But, even if EHRA was right,

Downe’s counterclaim is directly related to the issue of whether EHRA’s

invoices are reasonable. Downe will present evidence at the upcoming

bench trial that EHRA’s invoices are unreasonable because EHRA failed

many of its day-to-day duties, including failing to follow FEMA/NJOEM

requirements.      The same facts that make EHRA’s invoices per se

unreasonable are the facts that prove Downe’s counterclaim.

E.     At a Minimum, this Court Should Carry its Ruling on
       Downe’s Counterclaim Until After the Bench Trial

       Finally, it is important to note that this upcoming trial is a bench

trial, not a jury trial. Downe is going through great expense to bring its

witnesses from New Jersey and its expert from Louisiana.                 At a

minimum, this Court should hear what these witnesses have to say and

can reserve its ruling on the merits of Downe’s counterclaim until after

the bench trial.     Shutting out Downe’s counterclaim now only invites

appellate error–something even EHRA should want to avoid.


                                      -9-
   Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 12 of 13




Date: February 14, 2018            Respectfully submitted,


                                    /s/ Bradford T. Laney
                                   Bradford T. Laney
                                   1800 Augusta Drive, Suite 300
                                   Houston, TX 77057
                                   713-429-8050 (telephone)
                                   713-429-8045 (facsimile)
                                   Email: blaney@raleybowick.com

                                   ATTORNEY FOR TOWNSHIP
                                   OF DOWNE




                                   - 10 -
   Case 4:17-cv-02838 Document 80 Filed in TXSD on 02/14/19 Page 13 of 13




                       CERTIFICATE OF SERVICE

      This is to certify that all counsel of record are being served with a
copy of this document via the Court’s CM/ECF system on February 14,
2019.


                                            /s/ Bradford T. Laney
                                            Bradford T. Laney




                                   - 11 -
